Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This action is responsive to communications: Application filed on 12/11/2017. Claims 1, 9 and 17 are independent claims. In view of the appeal brief filed on August 16, 2021 to the title, is persuasive, and as such the rejection of claim(s) 1-21 rejected under 35 U.S.C. § 103 have been withdrawn. 
Claims 1-21 are allowed. 
Allowable Subject Matter
Claims 1-21 are allowed.  
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Hunn and Struttmann. 
  Hunn discloses variations of the system and method may apply peer-to-peer negotiation and execution, use a cryptographic directed acyclic contract object graph, and/or interface with distributed ledgers. The system includes execution on centralized, distributed, or decentralized environments, integration with BDLs, and/or other suitable capabilities. BDL(s), interacting with theABI (Application Binary Interface) ofBDLs, by passing data/objects/arguments/functions/messages (or another entity) to existing on-chain 'smart contract' code, through use of a BDL API, and/or performing other suitable interactions. Herein, BDL is used herein to refer to distributed ledger systems and/or more specific consensus-based blockchain solutions, wherein any suitable variation of such systems may be used. References to BDL systems, platforms, integrations, transactions and the like could be distributed ledger 
Struttmann discloses the cryptographic hash value of a given entry in the tamper-evident log is sequence agnostic to the sequence of entries in virtue of being based on values that do not specify a position iu the sequence of entries; and storing the tamper-evident log in memory. Datastores, such as 
The prior art does not disclose or fairly suggest: “wherein the processor is further configured to determine that a block with an identifier greater than the block identifier of the database command has not been committed, generate a record comprising an identification of the database command and an identifier of a data parameter previously stored in the database that is passed to the database command.” For this reason claim 1 is allowed. Claim(s) 2-8 & 21 depend on an allowed independent claim 1. 
The prior art does not disclose or fairly suggest: “determining that a block with an identifier greater than the block identifier of the database command has not been committed; and generating, by the processing device, a record comprising an identification of the database command and an identifier of a data parameter previously stored in the database that is passed to the database command.” For this reason claim 9 is allowed. Claim(s) 10-16 depend on an allowed independent claim 9. 
The prior art does not disclose or fairly suggest: “determining that a block with an identifier greater than the block identifier of the database command has not been committed; and generating, by the processing device, a record comprising an identification of the database command and an identifier of a data parameter previously stored in the database that is passed to the database command.” For this reason claim 17 is allowed. Claim(s) 18-20 depend on an allowed independent claim 17. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164